OPINION OF THE COURT
Alexander Graves, J.
This is an application to change the surname of a 3 Vi-year-old child to that of a person who is asserted to be his father *163and who is now deceased. It appears that the child’s mother (who makes the application) and the asserted father were married on March 16, 1983, the child was born on September 19, 1983, and the asserted father died on October 11, 1985. The child’s birth certificate sets forth that the child’s surname is the same as the mother’s maiden name. The certificate does not set forth the name of the father nor the marriage name of the mother. The grounds for the application are stated to be that the infant "wishes to assume the name of his deceased father * * * and to otherwise permit said infant to share and to participate in Social Security benefits made available upon the decease of his father”.
It is rather obvious to the court that petitioner mother anticipates that, when applying for decedent’s benefits under Social Security, no question will be raised if the infant’s surname is the same as the surname of the deceased. It is not the proper function of a legal change of name to enable one to avoid inquiry by a government agency responsible for dispersing public funds which, during the period of the infant’s minority, may well total a substantial amount. Let the Social Security Administration inquire. If it can be established that the infant is indeed the child of the deceased, the proper benefits will no doubt be authorized. If said kinship cannot be established, the benefits should not be paid.
The petition is dismissed.